Citation Nr: 1705879	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  13-24 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for traumatic brain injury (TBI).

2.  Entitlement to an initial rating in excess of 70 percent for persistent depressive disorder.


REPRESENTATION

Appellant represented by:	James F. Fausone, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1978 to June 1981.  He also had service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In the December 2011 rating decision, the RO increased the rating for TBI to 40 percent disabling, effective September 7, 2011.  In the July 2014 rating decision, the RO granted service connection for persistent depressive disorder and assigned a 70 percent rating, effective March 31, 2014. 

The TBI issue was before the Board in July 2015, at which time entitlement to a rating in excess of 40 percent was denied.  

In March 2016, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's July 2015 denial of entitlement to an increased rating for TBI and remanded the matter to the Board.

Thereafter, in August 2016, the Board remanded the claims to in order for the RO to readjudicate the issues in light of additional evidence that had been associated with the claims file.  The claims were readjudicated in an August 2016 rating decision.  In light of the forgoing, the Board finds that there has been compliance with the previous remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issue of entitlement to an increased rating for TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's persistent depressive disorder has been manifested by occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, or mood, but total occupational and social impairment has not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for persistent depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

The claim adjudicated herein stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records have been associated with the claims file.  Relevant post-service medical records have also been obtained.  Efforts were made to secure records from the Social Security Administration (SSA).  However, in correspondence received in August 2014, the SSA indicated that the records had been destroyed.  The Veteran has not sufficiently identified any additional records that should be retrieved prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran was provided VA examinations in June 2014 and July 2016.  These VA examinations, in total, are adequate for the purposes of the instant matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In the case of an initial increased rating claim, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Rating Criteria

The Veteran's persistent depressive disorder has been rated under Diagnostic Code 9434 for major depressive disorder.

Under the General Rating Formula, a rating is assigned when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2016).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Board notes that a new fifth edition of the Diagnostic and Statistical Manual of Mental Disorders (also known as "the DSM-V") has been released.  This is applicable in cases pending before the RO on or after August 4, 2014, as here, for the issue in question.  While its predecessor, the DSM-IV, utilized GAF scores, the current DSM-V discards this measure and thus GAF scores will not be considered in evaluating the instant claim.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Additionally, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126 (a).

Factual Background

Turning to the evidence of record, the appellant underwent a VA examination in June 2014, at which time persistent depressive was diagnosed, which was determined to be moderate in degree.  With regard to the appellant's history, it was reported that he had been married for 39 years, has 4 adult children, and has stable housing.  He avoided socialization and stayed at home most of the time.  He did yard work, read books and newspapers, and played solitaire and chess games.  It was documented that the Veteran struggled with his interest, energy and motivation.

Occupationally, the Veteran denied having any formal employment.  He reported that he was easily stressed out and discombobulated by any forms of work.  However, his daily activities were relatively intact.  The examiner concluded that the diagnosed psychiatric condition resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

The Veteran reported that when angry, he had intense suicidal thoughts to shoot himself with a gun.  However, he did not have a gun, and never attempted suicide.  He stated that his wife and children were his protective factors.  Medically, he reported that he was treated by a private healthcare provide whom he saw once every 3 to 4 months.  Additionally, he was prescribed medication for his psychiatric disability; however, he denied having any significant benefit with the medication.  Symptoms reported by the Veteran included depression, low energy and motivation, being easily angered and frustrated, having low self-esteem, having guilt and blame, avoiding interacting with people due to fear of having anger outbursts, restless sleep cycles, and excessive and unreasonable worry.  He also was easily fatigued, extremely intolerant to stress, and socially withdrawn.  His wife reported that he does not bathe regularly.  He is found to be sitting without doing anything for the most part.  The examiner noted that the appellant is not found to have acute suicidal/homicidal ideation, intent, or plan.  

The examiner noted that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or work like settings, and neglect of personal appearance and hygiene.  

On mental status examination, it was documented that the appellant's behavior was agitated, he had negative-black and white thinking, was restless and easily irritable, and had poor hygiene-unkempt hair and grown beard.  His affect was depressed, anxious, and suspicious.  He had extreme emotional over-reaction to trivial stimulus, and was blunted, with low motivation.  His thought form and perceptions were unremarkable.  However, his thought content consisted of excessive worries and fears, overvalued ideas, and preoccupations with depressive and irritable themes.  Veteran's insight was intact and his judgment and impulses were unimpaired.  There was no acute risk to the safety of self or others and it was determined that he had decision making capacity to manage finances.  

The examiner noted that the Veteran had progressively worsening depressive features associated with his disorder.  The ongoing signs and medical symptoms could moderately prevent him from having effective interpersonal relationships.  

The Veteran was provided an additional VA examination in July 2016.  Again, a diagnosis of persistent depressive disorder was assessed.  The examiner determined that the functional impairment associated with the psychiatric disability included trouble interacting with people, especially strangers; frequent angry outbursts with minimal tolerance for stress; frequent passive suicidal ideation resulting in decreased productivity in work settings; decreased energy and motivation levels to the extent of neglect of personal appearance and hygiene; sleep disturbances which further worsen fatigue and exhaustion levels resulting in decreased productivity in work settings; and frequent attacks requiring frequent breaks from work.  Based on the above, the examiner concluded that the Veteran was unable to function adequately in even a loosely supervised work setting requiring little or no social interaction.  He opined that the 
Veteran's occupational and social impairment was best described as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

With regard to family history, it was noted that the Veteran was in his first marriage and had been married since 1975.  He has 4 adult children.  It was indicated that the appellant's depression and associated symptoms had an affected his marriage.  Occupationally, the Veteran had not been employed since April 2009.

With regard to medical history, the Veteran stated that due to his psychiatric symptoms, he struggled with depressed mood most of the time and had lost interest in hobbies that he previously enjoyed, such as doing yard work.  He also reported disturbed sleep, which included having nightmares about killing and slaughtering.  His sleep is usually non-restorative and he feels tired and fatigued due to non-restorative sleep.  The Veteran also stated that his energy level and motivation were very low.  Although he took medication, he was still so depressed that he just felt like he wanted to die.  He had not attempted but had come close.  He did not own any guns.  He reported that his appetite was increased due to depression and he would eat for comfort.  Due to depression, he had psychomotor agitation, felt restless, on edge, and keyed up.  Things frequently set him off and he had angry outbursts.  Due to depression, he showed evidence of psychomotor retardation and is more lethargic, withdrawn, and isolative than usual.  He just wanted to go off by himself.  Sometimes he found some comfort in playing solitaire, but that again caused arguments with the wife.  

The Veteran reported that he struggled with frequent passive suicidal ideation, especially when he has arguments with his wife because of his depressive symptoms.  Although the Veteran struggled with frequent passive suicidal ideation, he denied any current active or passive suicidal or homicidal ideation, thoughts, plans, or intent.  His wife closely monitored his safety.  He had the number for the Veterans Crisis Line and knew the procedure to seek emergency help if needed, and agreed to do so if needed  

It was further noted in the examination report that when the Veteran's depression, stress, and anxiety escalate, he had panic attacks.  He would get extremely anxious and want to flee the offending situation.  He had a fear of losing control and a sense of impending doom.  The examiner opined that the Veteran did not present himself as an imminent risk to safety of self or others and therefore current psychiatric hospitalization was not warranted.  

The examiner opined that the symptoms associated with the Veteran's psychiatric disability were depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, disturbances of motivation, difficulty in adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, suicidal ideation, and neglect of personal appearance and hygiene.  

On mental status examination, it was noted that the Veteran showed evidence of neglect of personal appearance and hygiene.  However, there was no evidence of impairment of thought process, communication, delusions or hallucinations.  The Veteran showed adequate eye contact and interacted appropriately during the session.  No inappropriate behavior was noted.  Although the Veteran reported that he struggled with frequent passive suicidal ideation, he denied any current active or passive suicidal or homicidal thoughts, ideations, plans, or intent.  The Veteran was oriented to person, place, and time.  There was no evidence of obsessive or ritualistic behavior.  Rate and flow of speech was normal.  His mood was depressed.  His affect was appropriate.  His impulse control was fair.  His insight and judgment were also fair.  The Veteran did not present himself as an imminent risk to safety of self or others at this time; therefore, current psychiatric hospitalization was not warranted.

Analysis

After a review of the evidence of record, the Board finds that an initial rating in excess of 70 percent for PTSD is not warranted for any portion of the rating period on appeal.  The Veteran has exhibited symptoms of depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, disturbances of motivation, difficulty in adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, suicidal ideation, and neglect of personal appearance and hygiene.  Such symptoms are contemplated by the 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The record does not show, however, that the Veteran has total occupational and social impairment as is contemplated in the criteria for a 100 percent rating.  In this regard, the June 2014 VA examiner concluded that the appellant's psychiatric symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks (the criteria for a 30 percent rating).  The July 206 VA examiner opined that the Veteran's persistent depressive disorder symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood (the criteria for a 70 percent rating).  Moreover, the Veteran did not have most of the symptoms listed as examples in the criteria for a 100 percent rating.  Notably, the evidence does not suggest that he has gross impairment in thought process or communication, grossly inappropriate behavior, or memory loss, or disorientation to time or place.  Moreover, despite passive suicidal ideation contemplated by the 70 percent evaluation, the appellant has not been shown to be in persistent danger of hurting himself or others.  The Board observes the Veteran's wife stated that she helped him to maintain his personal hygiene.  Notwithstanding, there is no showing that this symptom or any combination of the Veteran's symptoms has resulted in total occupational and social impairment.  The evidence demonstrates that although the Veteran's psychiatric symptoms have caused stress on his marriage, throughout the appeal period the Veteran has been married to his first wife since 1975.  As such, a rating higher than 70 percent is not warranted.

The Board finds that the preponderance of the evidence weighs against a finding of entitlement to an initial rating in excess of 70 percent for persistent depressive disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial rating in excess of 70 percent for persistent depressive disorder must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's persistent depressive disorder, including depression, anxiety and suicidal thoughts, are fully contemplated by the schedular rating criteria and this analysis.  As such, referral for consideration of an extraschedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.

ORDER

Entitlement to an initial rating in excess of 70 percent for persistent depressive disorder is denied.


REMAND

Pursuant to the Board's remand, directives, the AOJ was to readjudicate the claims on appeal with consideration of newly added evidence, with specific instructions to review the July 2016 VA examination reports.  Although the claim of entitlement to an increased rating for a TBI was readjudicated in the August 2016 supplemental statement of the case, there is no indication that the AOJ considered a private medical opinion received in July 2016.  See VBMS Medical Treatment Record - Non-Government Facility, received 07/20/2016.  In subsequent correspondence from the appellant's representative, he requested that the issue be remanded so that the private medical opinion can be considered by the AOJ.  See VBMS Correspondence, received 01/27/2017.  

In light of the foregoing, remand is warranted.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal, to include consideration of all evidence not considered since the July 2015 Board decision, which includes, but is not limited to the private medical opinion received in July 2016.  If the benefit sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


